Exhibit 10.25
STOCK APPRECIATION RIGHTS AGREEMENT
CARDIOVASCULAR SYSTEMS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
     THIS AGREEMENT, made effective as of this ___ day of                     ,
20___, by and between Cardiovascular Systems, Inc. a Delaware corporation (the
“Company”), and                      (“Participant”).
WITNESSETH:
     WHEREAS, Participant on the date hereof is a key employee, officer,
director of or consultant or advisor to the Company or one of its Subsidiaries;
and
     WHEREAS, the Company wishes to grant a stock appreciation right to
Participant to pursuant to the Company’s Amended and Restated 2007 Equity
Incentive Plan (the “Plan”); and
     WHEREAS, the Administrator of the Plan has authorized the grant of a stock
appreciation right to Participant and has determined that, as of the effective
date of this Agreement, the fair market value of the Company’s Common Stock is
$           per share;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of SAR. The Company hereby grants to Participant on the date set
forth above (the “Date of Grant”), stock appreciation rights (the “SAR”) with
respect to an aggregate of (                    ) shares of Common Stock at an
exercise price of $           per share on the terms and conditions set forth
herein, and subject to adjustment pursuant to Article IV of the Plan. [This SAR
is granted in tandem with the                      Option granted to Participant
on                     , 20___ (the “Tandem Option”). ]
     2. Duration and Exercisability. The term during which this SAR may be
exercised shall terminate on                          , ____, except as
otherwise provided in Paragraphs 2(b) through 2(d) below. This SAR shall vest
and become exercisable according to the following schedule:

 



--------------------------------------------------------------------------------



 



      Vesting Date   Cumulative Percentage of Shares      

Once the SAR becomes exercisable to the extent of one hundred percent (100%) of
the aggregate number of shares specified in Paragraph 1, Participant may
continue to exercise this SAR under the terms and conditions of this Agreement
until the termination of the SAR as provided herein. If Participant does not
exercise this SAR with respect to the full number of shares for which
Participant is then entitled to exercise this SAR, Participant may, upon any
subsequent exercise prior to this SAR’s termination, exercise this SAR for such
previously unexercised portion.
          b. Termination of Relationship (Other than Disability or Death). If
Participant ceases to be [an employee] [a consultant] [a nonemployee director]
of the Company or any Subsidiary for any reason other than disability or death,
this SAR shall completely terminate on the earlier of (i) the close of business
on the three-month anniversary date of such termination of employment, and
(ii) the expiration date of this SAR stated in Paragraph 2(a) above. In such
period following the termination of Participant’s employment, this SAR shall be
exercisable only to the extent the SAR was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised. To the extent this SAR was not exercisable upon such termination
of employment, or if Participant does not exercise the SAR within the time
specified in this Paragraph 2(b), all rights of Participant under this SAR shall
be forfeited.
          c. Disability. If Participant ceases to be [an employee] [a
consultant] [a nonemployee director] of the Company or any Subsidiary because of
disability (as defined in Code Section 22(e), or any successor provision), this
SAR shall terminate on the earlier of (i) the close of business on the
twelve-month anniversary date of such termination of employment, and (ii) the
expiration date of this SAR stated in Paragraph 2(a) above. In such period
following the termination of Participant’s employment, this SAR shall be
exercisable only to the extent the SAR was exercisable on the vesting date
immediately preceding such termination of employment, but had not previously
been exercised. To the extent this SAR was not exercisable upon such termination
of employment, or if Participant does not exercise the SAR within the time
specified in this Paragraph 2(c), all rights of Participant under this SAR shall
be forfeited.
          d. Death. In the event of Participant’s death, this SAR shall
terminate on the earlier of (i) the close of business on the twelve-month
anniversary date of the date of Participant’s

2



--------------------------------------------------------------------------------



 



death, and (ii) the expiration date of this SAR stated in Paragraph 2(a) above.
In such period following Participant’s death, this SAR shall be exercisable by
the person or persons to whom Participant’s rights under this SAR shall have
passed by Participant’s will or by the laws of descent and distribution only to
the extent the SAR was exercisable on the vesting date immediately preceding the
date of Participant’s death, but had not previously been exercised. To the
extent this SAR was not exercisable upon the date of Participant’s death, or if
such person or persons do not exercise this SAR within the time specified in
this Paragraph 2(d), all rights under this SAR shall be forfeited.
     3. Manner of Exercise; Payment
          a. General. This SAR may be exercised only by Participant (or other
proper party in the event of death or incapacity), subject to the conditions of
the Plan and subject to such other administrative rules as the Administrator may
deem advisable, by delivering written notice of exercise to the Company at its
principal office. The notice shall state the number of shares as to which this
SAR is being exercised. The exercise of this SAR shall be deemed effective upon
receipt of such notice by the Company, and the date of such receipt shall be the
“date of exercise” for all purposes under this Agreement. This SAR may be
exercised with respect to any number or all of the shares as to which it can
then be exercised and, if partially exercised, may be so exercised as to the
unexercised shares any number of times during the term of this SAR as provided
herein.
          b. Form of Payment. Upon the exercise of all or a portion of this SAR,
Participant shall be entitled to [a cash payment] [that number of shares of
Stock calculated using such Stock’s Fair Market Value as of the date of exercise
and having an aggregate Fair Market Value] equal to (i) the excess of (A) the
per share Fair Market Value of the Company’s Common Stock as of the date of
exercise over (B) the per share exercise price specified in Paragraph 1 above,
multiplied by (ii) the number of shares specified in the Participant’s notice of
exercise.
          c. Stock Transfer Records. As soon as practicable after the effective
exercise of all or any part of this SAR, Participant shall be recorded on the
stock transfer books of the Company as the owner of the shares purchased, and
the Company shall deliver to Participant one or more duly issued stock
certificates evidencing such ownership. All requisite original issue or transfer
documentary stamp taxes shall be paid by the Company.
          [d. Cancellation of Tandem Option or SAR. Notwithstanding anything in
this Agreement to the contrary, the exercise of all or a portion of this SAR
shall result in the cancellation of the corresponding right to purchase a like
number of shares under the Tandem Option, and the exercise of all or a portion
of the Tandem Option shall result in the cancellation of the corresponding right
to exercise this SAR for a like number of shares. The Participant may not
simultaneously exercise this SAR for a corresponding number of shares purchased
through the exercise of the Tandem Option.]

3



--------------------------------------------------------------------------------



 



     4. Miscellaneous.
          a. Employment or Other Relationship; Rights as Shareholder. This
Agreement shall not confer on Participant any right with respect to continuance
of employment or any other relationship by the Company or any of its
Subsidiaries, nor will it interfere in any way with the right of the Company to
terminate such employment or relationship. Participant shall have no rights as a
shareholder with respect to shares subject to this SAR until such shares, if
any, have been issued to Participant. No adjustment shall be made for dividends
(ordinary or extraordinary, whether in cash, securities or other property),
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 14 of the Plan.
          b. Securities Law Compliance. The exercise of all or any parts of this
SAR shall only be effective at such time as counsel to the Company shall have
determined that the issuance and delivery of Common Stock pursuant to such
exercise will not violate any state or federal securities or other laws.
Participant may be required by the Company, as a condition of the effectiveness
of any exercise of this SAR, to agree in writing that all Common Stock to be
acquired pursuant to such exercise shall be held, until such time that such
Common Stock is registered and freely tradable under applicable state and
federal securities laws, for Participant’s own account without a view to any
further distribution thereof, that the certificates for such shares shall bear
an appropriate legend to that effect and that such shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.
          c. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, pursuant and subject to
Section 14 of the Plan, certain changes in the number or character of the Common
Stock of the Company (through sale, merger, consolidation, exchange,
reorganization, divestiture (including a spin-off), liquidation,
recapitalization, stock split, stock dividend or otherwise) shall result in an
adjustment, reduction or enlargement, as appropriate, in Participant’s rights
with respect to any unexercised portion of this SAR (i.e., Participant shall
have such “anti-dilution” rights under this SAR with respect to such events, but
shall not have “preemptive” rights).
          d. Shares Reserved. The Company shall at all times during the term of
this SAR reserve and keep available such number of shares as will be sufficient
to satisfy the requirements of this Agreement.
          e. Withholding Taxes. In order to permit the Company to comply with
all applicable federal or state income tax laws or regulations, the Company may
take such action as it deems appropriate to insure that, if necessary, all
applicable federal and state payroll, income or other taxes are withheld from
any amounts payable by the Company to Participant. If the Company is unable to
withhold such federal and state taxes, for whatever reason, Participant hereby
agrees to pay to the Company an amount equal to the amount the Company would
otherwise be required to withhold under federal or state law. Subject to such
rules as the Administrator may adopt, the Administrator may, in its sole
discretion, permit Participant to satisfy such withholding tax obligations, in
whole or in part by delivering shares of Common Stock received pursuant to this
SAR having a Fair Market Value, as of the date the amount of tax

4



--------------------------------------------------------------------------------



 



to be withheld is determined under applicable tax law, equal to the minimum
amount required to be withheld for tax purposes. Participant’s request to
deliver shares for purposes of such withholding tax obligations shall be made on
or before the date that triggers such obligations or, if later, the date that
the amount of tax to be withheld is determined under applicable tax law.
Participant’s request shall be approved by the Administrator and otherwise
comply with such rules as the Administrator may adopt to assure compliance with
Rule 16b-3 or any successor provision, as then in effect, of the General Rules
and Regulations under the Securities and Exchange Act of 1934, if applicable.
          f. Nontransferability. During the lifetime of Participant, this SAR
shall be exercisable only by Participant or by the Participant’s guardian or
other legal representative, and shall not be assignable or transferable by
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.
          g. 2007 Equity Incentive Plan. The SAR evidenced by this Agreement is
granted pursuant to the Plan, a copy of which Plan has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this SAR and the Participant and, in the event of
any questions as to the construction of this Agreement or in the event of a
conflict between the Plan and this Agreement, the Plan shall govern, except as
the Plan otherwise provides.
          h. Lockup Period Limitation. Participant agrees that in the event the
Company advises Participant that it plans an underwritten public offering of its
Common Stock in compliance with the Securities Act of 1933, as amended, and that
the underwriter(s) seek to impose restrictions under which certain shareholders
may not sell or contract to sell or grant any option to buy or otherwise dispose
of part or all of their stock purchase rights of the underlying Common Stock,
Participant hereby agrees that for a period not to exceed 180 days from the
prospectus, Participant will not sell or contract to sell or grant an option to
buy or otherwise dispose of this Option or any of the underlying shares of
Common Stock without the prior written consent of the underwriter(s) or its
representative(s).
          i. Blue Sky Limitation. Notwithstanding anything in this Agreement to
the contrary, in the event the Company makes any public offering of its
securities and it is determined that it is necessary to reduce the number of
issued but unexercised stock purchase rights so as to comply with any state
securities or Blue Sky law limitations with respect thereto, and such
determination is affirmed by the Board of Directors, unless the Board of
Directors determines otherwise, (i) the exercisability of this SAR and the date
on which this SAR must be exercised shall be accelerated, provided that the
Company agrees to give Participant 15 days’ prior written notice of such
acceleration, and (ii) any portion of this SAR or any other option granted to
Participant pursuant to the Plan which is not exercised prior to or
contemporaneously with such public offering shall be canceled. Notice shall be
deemed given when delivered personally or when deposited in the United States
mail, first class postage prepaid and addressed to Participant at the address of
Participant on file with the Company.

5



--------------------------------------------------------------------------------



 



          j. Accounting Compliance. Participant agrees that, if a merger,
reorganization, liquidation or other “transaction” as defined in Section 14 of
the Plan occurs and Participant is an “affiliate” of the Company or any
Affiliate (as defined in applicable legal and accounting principles) at the time
of such transaction, Participant will comply with all requirements of Rule 145
of the Securities Act of 1933, as amended, and the requirements of such other
legal or accounting principles, and will execute any documents necessary to
ensure such compliance.
          k. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock purchased by Participant (or, in the case of
death, Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 4(b) and Paragraphs 4(g) through 4(i) of this
Agreement; provided, however, that failure to so endorse any of such
certificates shall not render invalid or inapplicable Paragraph 4(b) or
Paragraphs 4(g) through 4(i).
          l. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and Participant and any
successor or successors of Participant permitted by Paragraph 2 or Paragraph
4(e) above.
          m. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative fees, travel expenses,
out-of-pocket expenses and reasonable attorneys’ fees. Unless otherwise agreed
by the parties, the place of any arbitration proceedings shall be Hennepin
County, Minnesota.
          n. Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.

6



--------------------------------------------------------------------------------



 



     ACCORDINGLY, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

            CARDIOVASCULAR SYSTEMS, INC.
      By:           Its:             Participant     

7